Citation Nr: 0618931	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for claimed type II 
diabetes mellitus, to include as due to herbicide exposure.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a cervical spine 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an upper 
gastrointestinal disorder.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a seizure 
disorder.  

8.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-concussion 
syndrome.  

9.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

10.  Entitlement to service connection for claimed 
bronchitis.  

11.  Entitlement to an increased evaluation for the service-
connected status post meniscectomy of the left knee, 
currently evaluated as 20 percent disabling.  

12.  Entitlement to a compensable evaluation for the service-
connected residuals of a pneumothorax.  

13.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had honorable active duty service from December 
1968 to March 1971.  An earlier period of service, from 
January to August of 1967 was determined by the service 
department to have been terminated under dishonorable 
condition.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The Board is aware that the RO denied the veteran's claim of 
service connection for bronchitis on the basis that new and 
material evidence had not been submitted to reopen a 
previously denied claim.  

However, the Board notes that, in the August 1976 
notification letter accompanying the unfavorable rating 
decision from the same date, the veteran was never informed 
of his right to appeal this specific determination (this 
letter was part of a Statement of the Case on other issues).  

Accordingly, the Board does not consider the August 1976 
rating decision to be "final" under 38 C.F.R. § 7105(c) and 
will treat this issue as a de novo claim.  

The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for a 
low back disorder, a cervical spine disorder, an upper 
gastrointestinal disorder, hypertension, a psychiatric 
disorder, a seizure disorder and post-concussion syndrome are 
partially addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

The issues of service connection for bronchitis and increased 
evaluations for the service-connected status post 
meniscectomy of the left knee and residuals of a 
pneumothorax; and entitlement to TDIU rating will also be 
addressed in the REMAND section.  



FINDINGS OF FACT

1.  The current demonstrated type II diabetes mellitus is not 
shown to be due to herbicide exposure or other event of the 
veteran's period of active service; the veteran is not shown 
to have performed service in the Republic of Vietnam during 
the Vietnam era.  

2.  In a May 1994 rating decision, service connection was 
denied for a low back disorder, a cervical spine disorder, an 
upper gastrointestinal disorder, hypertension, a psychiatric 
disorder, a seizure disorder, post-concussion syndrome and 
bilateral hearing loss; the veteran was notified of this 
decision in June 1994 but did not initiate an appeal of these 
denials.

3.  The evidence received since the May 1994 rating decision 
is new and bears directly and substantially on the veteran's 
claim of service connection for a low back disorder.  

4.  The evidence received since the May 1994 rating decision 
is new and bears directly and substantially on the veteran's 
claim of service connection for a cervical spine disorder.  

5.  The evidence received since the May 1994 rating decision 
is new and bears directly and substantially on the veteran's 
claim of service connection for an upper gastrointestinal 
disorder.  

6.  The evidence received since the May 1994 rating decision 
is new and bears directly and substantially on the veteran's 
claim of service connection for hypertension.  

7.  The evidence received since the May 1994 rating decision 
is new and bears directly and substantially on the veteran's 
claim of service connection for a psychiatric disorder.  

8.  The evidence received since the May 1994 rating decision 
is new and bears directly and substantially on the veteran's 
claim of service connection for a seizure disorder.  

9.  The evidence received since the May 1994 rating decision 
is new and bears directly and substantially on the veteran's 
claim of service connection for post-concussion syndrome.  

10.  The evidence received since the May 1994 rating decision 
is not new, in the sense that it is cumulative, and does not 
bear directly and substantially on the veteran's claim of 
service connection for bilateral hearing loss.  



CONCLUSIONS OF LAW

1.  The veteran's type II diabetes mellitus is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

2.  The May 1994 rating decision denying service connection 
for a low back disorder, a cervical spine disorder, an upper 
gastrointestinal disorder, hypertension, a psychiatric 
disorder, a seizure disorder, post-concussion syndrome and 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

3.  New and material evidence having been received since the 
May 1994 rating decision, the claim of service connection for 
a low back disorder is reopened.  38 U.S.C.A. §§ 5103, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); 38 
C.F.R. § 3.156 (2000).  

4.  New and material evidence having been received since the 
May 1994 rating decision, the claim of service connection for 
a cervical spine disorder is reopened.  38 U.S.C.A. §§ 5103, 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); 38 C.F.R. § 3.156 (2000).  

5.  New and material evidence having been received since the 
May 1994 rating decision, the claim of service connection for 
an upper gastrointestinal disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005); 38 C.F.R. § 3.156 (2000).  

6.  New and material evidence having been received since the 
May 1994 rating decision, the claim of service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); 38 C.F.R. 
§ 3.156 (2000).  

7.  New and material evidence having been received since the 
May 1994 rating decision, the claim of service connection for 
a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5103, 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); 38 C.F.R. § 3.156 (2000).  

8.  New and material evidence having been received since the 
May 1994 rating decision, the claim of service connection for 
a seizure disorder is reopened.  38 U.S.C.A. §§ 5103, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); 38 
C.F.R. § 3.156 (2000).  

9.  New and material evidence having been received since the 
May 1994 rating decision, the claim of service connection for 
post-concussion syndrome is reopened.  38 U.S.C.A. §§ 5103, 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); 38 C.F.R. § 3.156 (2000).  

10.  New and material evidence not having been received since 
the May 1994 rating decision, the claim of service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's de novo 
claim of service connection for type II diabetes mellitus, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  For reasons described in further 
detail below, a comprehensive VA examination addressing the 
nature and etiology of the veteran's diabetes mellitus is not 
"necessary" under 38 U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
all of his claims in a May 2002 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  Also, in 
cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Entitlement to service connection for type II diabetes 
mellitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including type II diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including type II 
diabetes mellitus.  See 38 C.F.R. § 3.307(a)(6)(ii).  

In the present case, however, the veteran's service records 
do not confirm service in the Republic of Vietnam during the 
Vietnam era.  Consequently, 38 U.S.C.A. § 3.307(a)(6)(iii) 
and 38 C.F.R. § 3.309(e) are not applicable in this case, and 
the veteran's claim may only be considered on a direct 
service connection basis.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

The Board has reviewed the service medical records but finds 
no evidence indicating treatment for, or subjective symptoms 
of, diabetes mellitus.  

Subsequent to service, the veteran's diabetes mellitus was 
noted in a February 1998 VA treatment record.  Elevated 
glucose levels were described in an August 1999 VA treatment 
record.  

A current diagnosis of diabetes mellitus, non-insulin 
dependent, is indicated in an October 2002 VA treatment 
record.  None of the veteran's treatment providers, however, 
have related this disorder back to service in any manner.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed type II diabetes mellitus.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
July 2004 Substantive Appeal.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for diabetes mellitus, and this 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim(s).  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


III.  New and material evidence

A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO in March 2001, this revision does not 
apply in the present case.  66 Fed. Reg. 45620-45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  

B.  Procedural background

In the present case, the RO initially denied the veteran's 
claim of service connection for hypertension in a June 1976 
rating decision.  He initiated an appeal of this denial and 
was issued a Statement of the Case in August 1976 but did not 
respond with a VA Form 9 or other document accepted by the RO 
as a Substantive Appeal.  

Subsequently, in an August 1987 rating decision, the RO 
denied service connection for hypertension, a back disorder, 
and a seizure disorder.  The veteran completed an appeal as 
to this decision, but the Board continued the denials of all 
three of these claims in a February 1989 decision.  

In May 1994, the RO continued the denials of service 
connection for hypertension, seizures, and transitional 
lumbar vertebra with low back pain on the basis that new and 
material evidence had not been submitted to reopen those 
claims.  In the same decision, the RO denied service 
connection for hearing loss, gastrointestinal bleeding, neck 
strain, post-concussion syndrome, and a psychiatric disorder.  

The veteran was notified of this rating decision in the same 
month but did not respond with a Notice of Disagreement or 
any similar correspondences within the following year.  
Consequently, the May 1994 decision is final, and the inquiry 
for the Board is whether new and material evidence has been 
submitted to reopen the veteran's claims subsequent to that 
decision.  38 U.S.C.A. § 7105(c).  


C.  A low back disorder, a cervical spine disorder, an upper 
gastrointestinal disorder, hypertension, a psychiatric 
disorder, a seizure disorder, and post-concussion syndrome

The Board finds that the veteran's claims for service 
connection for a low back disorder, a cervical spine 
disorder, an upper gastrointestinal disorder, hypertension, a 
psychiatric disorder, a seizure disorder, and post-concussion 
syndrome should be reopened.  

Specifically, since the May 1994 rating decision, the veteran 
has been treated on numerous occasions for low back and 
cervical spine symptomatology, often in tandem.  This 
evidence includes the report of a September 1997 VA 
examination report.  Additionally, a December 1998 military 
medical record contains an impression of "[c]hronic pain in 
lower back/neck [secondary] to service-related injury."  

As to an upper gastrointestinal disorder and hypertension, 
the Board notes that an April 2001 VA treatment record lists 
hypertension and a hiatal hernia as "Active & Verified" 
problems.  The veteran was also treated at a military 
facility for viral gastroenteritis in January 2000 and for 
hypertension in December 2002.  

In regard to the veteran's claimed psychiatric disorder, the 
Board notes that he was seen at a VA facility for "anxiety, 
unusual stress" in June 2001 and was noted to be a "Medium 
Risk" for suicide in July 2001.  He was subsequently treated 
for sleep loss in October 2002.  

Finally, military records from May 1993 (received subsequent 
to the May 1994 rating decision) indicate that the veteran 
"admits to occasional headaches" and having seizures since 
the Vietnam War, but not since 1981 because of Dilantin.  In 
a separate section, however, the veteran was noted to have 
"seizures since stress in Army."  

In each instance, there is new medical evidence providing 
further information as to the veteran's current and claimed 
disorders and thus bearing directly and substantially on his 
claims for service connection for those disorders.  This 
evidence is neither cumulative nor redundant, and, in the 
context of the entire record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  

For these reasons, the claims of entitlement to service 
connection for a low back disorder, a cervical spine 
disorder, an upper gastrointestinal disorder, hypertension, a 
psychiatric disorder, a seizure disorder, and post-concussion 
syndrome are reopened.  

However, for reasons described in further detail hereinbelow, 
the Board will not make a final determination on these claims 
until the completion of additional development on remand.  


D.  Bilateral hearing loss

At the time of the unappealed May 1994 rating decision, the 
claims file contained no confirmation of a current diagnosis 
of bilateral hearing loss.  Subsequently received evidence 
also does not suggest a bilateral hearing loss diagnosis.  

The veteran's own lay submissions also cannot be considered 
anything other than cumulative on this matter.  The March 
2001 claim contains a reference to hearing loss, but with no 
further argument.  The September 2003 Notice of Disagreement 
and July 2004 Substantive Appeal contain no specific 
references to this disorder.  

By implication, the fact that the veteran has pursued this 
claim reflects the view that a current bilateral hearing loss 
disorder is etiologically related to service.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at  
494-95.  As this lay evidence is devoid of probative value, 
it cannot be considered "material."  

In summary, none of the evidence received since the May 1994 
rating decision is "new," in the sense that this evidence 
is merely duplicative of evidence of record at the time of 
that decision.  Moreover, this evidence does not bear 
directly and substantially on the specific matter under 
consideration.  

Consequently, VA has not received new and material evidence 
to reopen the claim of service connection for bilateral 
hearing loss, and this appeal must be denied as to that 
claim.  



ORDER

Service connection for type II diabetes mellitus, to include 
as due to herbicide exposure, is denied.  

New and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder; the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

New and material evidence has been submitted to reopen the 
claim of service connection for a cervical spine disorder; 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  

New and material evidence has been submitted to reopen the 
claim of service connection for an upper gastrointestinal 
disorder; the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  

New and material evidence has been submitted to reopen the 
claim of service connection for hypertension; the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder; the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

New and material evidence has been submitted to reopen the 
claim of service connection for a seizure disorder; the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

New and material evidence has been submitted to reopen the 
claim of service connection for post-concussion syndrome; the 
appeal to this extend is allowed, subject to further action 
as discussed hereinbelow.  

New and material evidence has not been submitted to reopen 
the claim of service connection for bilateral hearing loss; 
the appeal is denied.  



REMAND

Having reopened the claims of entitlement to service 
connection for low back disorder, a cervical spine disorder, 
an upper gastrointestinal disorder, hypertension, a 
psychiatric disorder, a seizure disorder, and post-concussion 
syndrome, the Board notes that the veteran was treated for 
high blood pressure (146/108) in January 1971, during 
service.  He also reported a history of back pain, dyspepsia, 
anxiety, and a head injury at discharge in a November 1970 
Report of Medical History.  

Given these in-service complaints, the Board finds that a VA 
examination addressing the nature and etiology of the 
veteran's claimed disorders s "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

Similarly, in regard to the claim for service connection for 
bronchitis, the Board notes that the veteran has not been 
examined to date for the express purpose of determining 
whether this claim is related to service and, specifically, 
to treatment for his service-connected residuals of a 
pneumothorax to date.  This will need to be accomplished upon 
examination.  Id.  

As to the veteran's claims for increased evaluations for his 
left knee and pneumothorax disorders, the Board notes that 
the most recent VA examination was conducted in June 2002, 
approximately four years ago.  

Given that the veteran has reiterated in his May 2004 
Substantive Appeal that his service-connected disorders 
render him totally disabled, the Board finds that a new 
examination is needed to ascertain whether such disorders 
have become more severe.  See VAOPGCPREC 11-95 (April 7, 
1995).  

The determination of the above claims could substantially 
impact the claim of entitlement to TDIU.  Consequently, these 
claims are inextricably intertwined, and action on the TDIU 
claim must be deferred until all other development is 
completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of the service-connected left knee 
and pneumothorax disability and the 
nature and etiology of his claimed 
bronchitis, low back disorder, cervical 
spine disorder, upper gastrointestinal 
disorder, hypertension, psychiatric 
disorder, seizure disorder, and post-
concussion syndrome.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

As to the left knee disorder, the 
examiner should describe all current 
symptoms, perform range of motion 
testing, and comment on the presence and 
extent of any current painful motion and 
functional loss due to pain.  

As to the pneumothorax disorder, the 
examiner should perform pulmonary 
function testing, with specific findings 
as to forced expiratory volume in one 
second (FEV-1) and the ratio of FEV-1 to 
forced vital capacity (FEV-1/FVC).  The 
examiner should further note whether the 
veteran requires inhalational therapy for 
this disorder.  

As to the claimed bronchitis, low back 
disorder, cervical spine disorder, upper 
gastrointestinal disorder, hypertension, 
psychiatric disorder, seizure disorder, 
and post-concussion syndrome, the 
examiner should note for each claimed 
disorder whether the veteran has a 
current diagnosis corresponding to the 
claimed disorder.  For each diagnosed 
disorder, the examiner should render an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that such disorder is 
etiologically related to any event or 
incident in service.  Additionally, if 
bronchitis is diagnosed, the examiner 
should indicate whether this disorder is 
at least as likely as not etiologically 
related to the veteran's service-
connected residuals of a pneumothorax.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
bronchitis, a low back disorder, a 
cervical spine disorder, an upper 
gastrointestinal disorder, hypertension, 
a psychiatric disorder, a seizure 
disorder, and post-concussion syndrome; 
entitlement to increased evaluations for 
status post meniscectomy of the left knee 
and residuals of a pneumothorax; and 
entitlement to a TDIU rating should be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


